Case: 12-13319   Date Filed: 08/07/2013   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13319
                        Non-Argument Calendar
                      ________________________

                       Agency No. A099-555-193


ADOLFO JOSE FERNANDEZ GUTIERREZ,
MARIANA CAROLINA MOLERO NEGRETTE,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (August 7, 2013)

Before MARCUS, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-13319    Date Filed: 08/07/2013   Page: 2 of 6


       Adolfo Jose Fernandez Gutierrez and Mariana Carolina Molero Negrette

(collectively the “Petitioners”), natives and citizens of Venezuela, seek review of

the Board of Immigration Appeals’ denial of their motion to reopen based on

changed country conditions. On appeal, the Petitioners argue that the BIA abused

its discretion in denying their second motion to reopen because the evidence

established that circumstances in Venezuela have become increasingly more

dangerous for people like themselves who publicly criticized then‒President

Chavez and his government.       The Petitioners also argue that there are new

circumstances that support their asylum claim that have yet to be presented to the

BIA.

       We review the denial of a motion to reopen for an abuse of discretion. See

Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009).         Our review is

limited to determining whether the BIA exercised its discretion in an arbitrary or

capricious manner. See id.

       A party may only file one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary

material.” INA § 240(c)(7)(A)-(B), 8 U.S.C. § 1229a(c)(7)(A)-(B). A “motion to

reopen shall be filed within 90 days of the date of entry of a final administrative

                                         2
              Case: 12-13319     Date Filed: 08/07/2013   Page: 3 of 6


order of removal,” subject to certain exceptions. INA § 240(c)(7)(C)(i), 8 U.S.C. §

1229a(c)(7)(C)(i). Regulations governing BIA practice provide that an exception

to the time and number limits applies if the motion to reopen is for the purpose of

reapplying for relief “based on changed circumstances arising in the country of

nationality or in the country to which deportation has been ordered, if such

evidence is material and was not available and could not have been discovered or

presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii).         A change in

personal circumstances, however, does not authorize the untimely filing of a

motion to reopen.     See Jiang, 568 F.3d at 1258 (noting that, while changed

personal circumstances do not meet the standard for a petition to reopen, the

petitioner had established changed country conditions because China had recently

increased enforcement of the one-child policy in the area where she was from).

      We have held that, at a minimum, the BIA may deny a motion to reopen on

the following three grounds: (1) failure to establish a prima facie case; (2) failure

to introduce evidence that was material and previously unavailable; or (3) a

determination that an alien is not entitled to a favorable exercise of discretion

despite statutory eligibility for relief. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1302 (11th Cir. 2001).




                                         3
              Case: 12-13319     Date Filed: 08/07/2013   Page: 4 of 6


      Even in the context of a ruling on the merits, the BIA or the Immigration

Judge is not required to discuss in its opinion or order every piece of evidence

presented. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006). “Where

the BIA has given reasoned consideration to the petition, and made adequate

findings, we will not require that it address specifically each claim the petitioner

made or each piece of evidence the petitioner presented.” Seck v. U.S. Att’y Gen.,

663 F.3d 1356, 1364 (11th Cir. 2011) (quotation omitted).           The BIA must

“consider the issues raised and announce its decision in terms sufficient to enable a

reviewing court to perceive that it has heard and thought and not merely reacted.”

See id.

      Upon review of the record and consideration of the parties’ briefs, we deny

the petition. The BIA did not abuse its discretion in denying the Petitioners’

second motion to reopen, as that motion was time- and number-barred, and the

Petitioners failed to establish changed country conditions in Venezuela. As the

BIA found, the evidence submitted in support of the Petitioners’ motion did not

sufficiently demonstrate changed country conditions in Venezuela with regard to

those politically opposed to the current government.

      The 2006 Country Report submitted with the Petitioners’ original asylum

application indicated that: (1) the security forces committed unlawful killings and

                                         4
               Case: 12-13319     Date Filed: 08/07/2013    Page: 5 of 6


forcibly repressed some peaceful demonstrations; (2) the judiciary was

increasingly less independent; and (3) the government held a small number of

political prisoners, imposed de facto limitations on freedoms of speech and the

press, criminalized insults made against President Chavez, and was perceived as

being corrupt. The 2010 Country Report submitted with the motion to reopen

made similar, and in some instances almost identical, statements, and thus, does

not show that country conditions in Venezuela have materially changed with

regard to the treatment of those politically opposed to the current government.

Likewise, the sworn statements submitted with the motion to reopen do not

establish an abuse of discretion because, at most, they show that the Petitioners

face the same fear of persecution because of their political activities that they did at

the time of their 2008 removal hearing. Furthermore, the Amnesty International

and Human Rights Watch reports and the articles submitted with the motion to

reopen do not establish that conditions in Venezuela have changed. These reports

and articles discuss current conditions in Venezuela, give no indication as to how

things are different than before, and contain no allegations materially different

from the Country Reports.

      The BIA also did not abuse its discretion by not providing a detailed

explanation about how all of the evidence did not support the Petitioners’ changed-

                                           5
              Case: 12-13319      Date Filed: 08/07/2013   Page: 6 of 6


country-conditions claim. Because the BIA adequately explained why it denied

the motion to reopen, it was not required to provide such a detailed explanation

about how all of the evidence in the record did not support the Petitioners’ claim of

changed country conditions.       See Seck, 663 F.3d at 1364.        Contrary to the

Petitioners’ argument, the BIA did consider whether the Petitioners’ evidence

showed changed country conditions, and concluded that it did not.

      As for the Petitioners’ argument that there is new evidence to support the

asylum claim, we cannot address this new evidence because our review is limited

to the administrative record. See INA § 242(b)(4)(A), 8 U.S.C. § 1252(b)(4)(A).

To the extent that the Petitioners’ new evidence argument is a request for us to

remand the case to the BIA for consideration of this evidence, we do not have the

authority to grant such a request. See INA § 242(a)(1), 8 U.S.C. § 1252(a)(1)

(stating that a reviewing court “may not order the taking of additional evidence”

under 28 U.S.C. § 2347(c)).       See also Al Najjar, 257 F.3d at 1278-79, 1281

(explaining that the Illegal Immigration Reform and Immigrant Responsibility Act

of 1996 eliminated this Court’s authority to remand a case to the BIA for

consideration of new evidence).

      PETITION DENIED.




                                          6